- - - - - - - - - - - - - - - - - - department of the treasury internal_revenue_service commerce street mc dallas tx tax_exempt_and_government_entities_division number release date uil code date date person to contact identification_number contact telephone number telephone number fax ein certified mail - return receipt requested dear this is a final_determination that your exempt status under sec_501 c of the internal_revenue_code is revoked recognition of your exemption under sec_501 is revoked effective january 20xx for the following reason s you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 organizations that are described in sec_501 and sec_501 must be organized and operated exclusively for an exempt_purpose you have not established that you have operated exclusively for an exempt_purpose as such you failed to meet the requirements of sec_501 c and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective january 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be ed under section of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc20005 u s district_court for the district of columbia constitution ave n w washington dc you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call1-877-777-4778 and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service local taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication envelope margaret von lienen director eo examinations department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division capitol street fresno ca date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date certified mail -return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form_60 we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination et t er to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance ifyou prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate phone number for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886a i name of taxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended xx xx xx issues issue -should revoked on the grounds that inurement exists tax exempt status under code sec_501 c be issue should tax exempt status under code sec_501 c be revoked on the grounds that it did not demonstrate that it is operated for a charitable purpose providing low_income_housing facts history- incorporated in on april 20xx the stated purpose provided in its articles of incorporation exhibit is the specific purposes for which this corporation is organized are to provide charitable assistance to the general_public by providing housing to students of any age the filed form_1 application_for recognition of exemption under sec_501 of the internal_revenue_code with the internal_revenue_service service in 20xx the and it shows august 20xx in the director's signature line provided only page of form_1023 a complete copy was not located provided a copy of letter dated august 20xx letter the as an exempt_organization under code sec_501 c letter recognizes the states the effective date of exemption is april 20xx and the advance_ruling ending date is december 20xx a copy of the final_determination letter was not located the tax provides its primary exempt_purpose as low income i student housing 20xx form 990ez short_form return of organization exempt from income the 20xx form 990ez short_form return of organization exempt from income_tax provides its primary exempt_purpose as provide low income for students and under privileged current examination - during the initial interview officer ceo stated the on a temporary basis chief executive primary exempt_purpose is to provide low_income_housing operated a facility located at the the field visit was conducted on december 20xx and at that time the property was in foreclosure according to the ceo the property went into foreclose in april of 20xx and the premises had to be vacated by the end of the year the two tenants of the upstairs in form 886-a rev department of the treasury- internal_revenue_service page -1- form 886a i n arne of taxpayer department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended xx xx xx apartments refused to vacate the premises and they destroyed the office space and filled it with garbage to the point where they were impassible according to the ceo the facility consists two -two bedroom apartments three garages and three offices during the field visit the ceo was asked about a second property located at that was found online and appeared to be operated by the the ceo stated the property is owned by officer cfo she stated she lives in unit c the property has nothing to do with the and units or apartment are not rented at that location under the name the chief financial an examination of the 20xx established the the type of income the books_and_records for the period ending december received dollar_figure received were requested but none were provided in income source documents to show financial records for the 20xx and 20xx years were requested but the not provide any did website -the has a web site http www with six tabs home page educational travel educational income opps sic contact us lodgings and home page the first home page tab consists of nine pages exhibit pages seven and eight are blank the pages do not mention anything about low_income_housing page three states the provides low cost accommodations and we endeavour sic to provide safe clean affordable accommodations for your stay in the educational travel tab consists of seven pages exhibit the pages do not mention anything about low_income_housing and offer accommodations for individuals on educational trips and mention spring break and whale watching the educational income opps tab consists of two pages exhibit the pages do not mention anything about low_income_housing and do not provide details about education career or employment opportunities the contact us tab consists of two pages exhibit and do not mention anything about low_income_housing and provide the same telephone number as the 20xx forms 990ez 20xx and the lodgings tab consists of three pages exhibit and do not mention anything about low_income_housing the tab states low cost lodging is available for all educational travel to the page two provides and form 886-a rev department of the treasury- internal_revenue_service page -2- form 886a i name of taxpayer department of the treasury - internal reyenue serrice explanation of items the top right picture on the page is the telephone number and a property schedule no or exhibit year period ended xx xx xx address the the second home page tab consists of nine pages exhibit and the pages are almost identical to the pages on the first home page tab the pages do not mention anything about low_income_housing and bottom picture of page six shows the property hotels com - an online search revealed a exhibit the second page contains a picture of the advertisement on hotels com low_income_housing -the ceo provided several documents to demonstrate the charitable activity of providing low_income_housing a letter dated may 20xx exhibit serves as verification that children live at the and will have to leave the on june 20xx and her a is dated may 20xx and references and none is entered item indicates not provide any figures non-profit organization resident s application form exhibit item solicits employer information receives government assistance but does transitional housing residence agreement exhibit dated june a 20xx references item requires the resident to attend an employment and housing workshops attachment a requires individuals to volunteer hours a month dedicated to fundraising children item shows the monthly rent isdollar_figure and her a memorandum dated february 20xx exhibit to interested parties regarding state income limits for 20xx the information is used to determine applicant eligibility or to calculate housing cost levels for applicable housing assistance programs housing department- the ceo provided a letter dated february 20xx to explain the events that led and it provided a brief from the to the property foreclosure case chronological account in the worklog section exhibit the worklog contains entries beginning on february 20xx and ending on october 20xx the following entries are noteworthy file was secured from referencing case date xx xx entry units are not rented units have been removed from the rental market xx at site to verify if renters not on property owners have exemptions filed i have verified that exemptions for this property are not valid form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer i department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended xx xx xx x x x x x x x x x x x x x x she started yelling the property is called property owner exempt we have no jurisdiction and the person living there pays not rent code hearing held the property owner is a non-profit organization and she believes the property is exempt call from moved into unit move out the owner the tenant in unit present she said and argued the property is owned by a non-profit organization and should have never been inspected the property has been flipped and is now owned by the individual stated she is the new owner of the property processing case for possible referral to city atty the case file contained a general manager's hearing decision code violation dated february 20xx exhibit the hearing references the numerous code violations at property the second page provided the general manager's the determination the case is to be referred to the city attorney's office for prosecution the case file contained a copy of a grant deed dated june 20xx exhibit the grant deed transferred ownership of the property located at and in to the the case file contained a second grant deed dated march 20xx exhibit the grant deed transfers ownership of the property grant deed is signed by and the law internal_revenue_code code sec_501 provides for exemption from income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer department of the treasury - internal_revenue_service ex lanation of items schedule no or exhibit year period ended xx 1xx xx federal tax regulations regulations sec_1 c -1 a states in part that in order to be exempt as an organization described in code sec_501 c the organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 regulations sec_1 c -1 c provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes revproc_96_32 provides safe_harbor under which organizations that provide low-income_housing will be considered charitable because they relieve the poor and distressed government's position issue -the on the grounds that inurement exists transferred ownership of the indicated in exhibit tax exempt status under code sec_501 c should be revoked as ceo and cfo respectively as an individual as a gift as property to made the ownership assertion numerous times to and officials as provided in exhibit inurement also exists in the form of free residential use of the on march 20xx did not she moved into unit disclose this fact during the current examination nor did she provide any support to show she paid rent facility by advised issue the revoked on the grounds that it did not demonstrate that it is operated for a charitable purpose and does not provide low_income_housing tax exempt status under code sec_501 should be did not provide any documentation to show it complies with any sections of the revproc_96_32 exempt_organizations low-income_housing charitable relief for the poor and distressed safe_harbor did not comply with revproc_96_32 sec_3 safe_harbor the for relieving the poor and distressed subsection to identify low-income and very low-income families the documentation provided by the does not provide any indication of a process to determine the applicants category low income or very low-income the documentation does not provide any indication of a comparison of the applicant's income to local income limits for low-income qualification exhibit - fonn 886-a rev department of the treasury- internal_revenue_service page -5- form 886a i name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended xx xx xx did not provide any documentation to demonstrate that it met the criteria of the revproc_96_32 sec_4 facts_and_circumstances_test for relieving the poor and distressed exhibits do not provide any indication of a facts or circumstances test to determine low-income qualification revproc_96_32 sec_4 sub section provides the possibility of meeting the facts_and_circumstances_test if the program however the examination establidollar_figurehed that the government housing program the examination showed the did not participate in a relationship with did not promote low_income_housing and led to a recommended prosecution by city participated in a government housing officials revproc_96_32 sec_5 provides examples of application of the safe_harbor and facts_and_circumstances_test although it is very possible the housing at minimal rates which alone does not automatically translate to relieving the poor and distressed as illustrated by example was offering the ceo stated the web site since the property was foreclosed and a new facility has been secured the does not provide any other services described on the can't provide any type of housing the information indicates the the property on web site does not provide any mention of low_income_housing the is operated as a hotel the information also indicates is also advertised as a hotel taxpayer's position the ceo did not provide a definitive position at the closing conference but the ceo executed form_6018 consent to proposed action- sec_7428 sent to her with this report conclusion the ceo agrees with the proposed revocation as indicated by the executed form_6018 form 886-a rev department of the treasury - internal_revenue_service page -6-
